
	
		III
		111th CONGRESS
		1st Session
		S. RES. 335
		IN THE SENATE OF THE UNITED STATES
		
			November 4, 2009
			Mr. Isakson (for himself
			 and Mr. Chambliss) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			November 16, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating November 29, 2009, as
		  Drive Safer Sunday.
	
	
		Whereas motor vehicle travel is the primary means of
			 transportation in the United States;
		Whereas every individual traveling on the roads and
			 highways needs to drive in a safer manner in order to reduce deaths and
			 injuries that result from motor vehicle accidents;
		Whereas according to the National Highway Traffic Safety
			 Administration, wearing a seat belt saves more than 15,000 lives each
			 year;
		Whereas the Senate wants all people of the United States
			 to understand the life-saving importance of wearing a seat belt and encourages
			 motorists to drive safely, not just during the holiday season, but every time
			 they get behind the wheel; and
		Whereas the Sunday after Thanksgiving is the busiest
			 highway traffic day of the year: Now, therefore, be it
		
	
		That the Senate—
			(1)encourages—
				(A)high schools,
			 colleges, universities, administrators, teachers, primary schools, and
			 secondary schools to launch campus-wide educational campaigns to urge students
			 to be focused on safety when driving;
				(B)national trucking
			 firms to alert their drivers to be especially focused on driving safely on the
			 Sunday after Thanksgiving, and to publicize the importance of the day through
			 use of Citizen’s Band (CB) radios and truck stops across the
			 Nation;
				(C)clergy to remind
			 their members to travel safely when attending services and gatherings;
				(D)law enforcement
			 personnel to remind drivers and passengers to drive safely, particularly on the
			 Sunday after Thanksgiving; and
				(E)all people of the
			 United States to use the Sunday after Thanksgiving as an opportunity to educate
			 themselves about highway safety; and
				(2)designates
			 November 29, 2009, as Drive Safer Sunday.
			
